DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument received on 09/22/2022 has been considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rifkin et al (US 2006/0281558).    
Regarding claims 1, 9, and 18: Rifkin et al discloses a method of assembling a gaming machine, the gaming machine including a cabinet, a lower display, and an upper display, the cabinet including a lower support and an upper support, the upper support being hinged to the lower support, the upper support being rotatable relative to the lower support between a lower position and an upper position, wherein the upper support overlaps the lower support when the upper support is in the lower position, wherein the upper support is disposed above the lower support when the upper support is in the upper position, the lower display and the upper display initially being separate from the cabinet, the method comprising the operations of: rotating the upper support from the lower position to the upper position (see abstract; figures 3-6b; paragraphs [0005], [0011]-[0013], [0057]-[0059]); while the upper support is in the upper position, mounting the upper display onto the lower support (see figure 6b; paragraphs [0005] and [0058], showing upper position tilted in a down position); connecting the mounted upper display to a winch extending between the lower support and the upper support (see abstract; figures 3-6b; paragraphs [0011]-[0013], [0057]-[0059]); operating the winch to lift the upper display from the lower support to the upper support (see abstract; figures 3-6b; paragraphs [0011]-[0013], [0057]-[0059]); and after the upper display is lifted from the lower support to the upper support, mounting the lower display onto the lower support (see abstract; figures 3-6b; paragraphs [0011]-[0013], [0057]-[0059]). 

Regarding claims 2 and 10: Rifkin et al discloses wherein the winch is operated with at least one of a crank or a motor (see paragraphs [0060]-[0063]).  

Regarding claims 3 and 11: Rifkin et al discloses wherein the lower support includes a damping device, and wherein the operation of mounting the lower display includes pushing the lower display against the damping device (see paragraphs [0060]-[0063], showing including spring loaded).  

Regarding claims 4 and 12: Rifkin et al discloses wherein the connecting operation includes connecting a hook of the winch to a rear bracket of the upper display (see paragraph [0062]).

Regarding claims 5, 13, and 19: Rifkin et al discloses wherein the operation of operating the winch to lift the upper display includes lifting the upper display by a sufficient amount that a gap will exist between the lifted upper display and the lower display that is subsequently mounted onto the lower support,- 41 – and further including the operation of operating the winch in reverse to lower the upper display to close the gap (see abstract; figures 3-6b; paragraphs [0011]-[0013], [0057]-[0059]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rifkin et al (US 2006/0281558) in view of Phillips et al (US 2020/0111285).
 	Regarding claims 6, 14: Rifkin et al discloses the invention substantially as claimed. 
	In an analogous invention, Phillips et al teaches wherein the lower and upper displays and the lower and upper supports have corresponding concave configurations (see figure 1).
	It would be obvious to one of ordinary skill in the art before the invention to modify Rifkin’s gaming machine with hinges as taught by Phillips’ curved upper and lower displays for the purpose of having a gaming device with curved displays thereby enhancing the viewing angles of the displays. This yields the expected result of increasing the interest and satisfaction from using the gaming machine.

	Regarding claims 7, 8, 15-17, and 20: Rifkin et al discloses the invention substantially as claimed. 
	In an analogous invention, Phillips et al teaches wherein a combination of the lower and upper supports forms at least one rail, wherein the upper display includes at least one bearing moveably coupled within the at least one rail, and wherein as the upper display is lifted from the lower support to the upper support, the at least one bearing rides along the at least one rail (see figures 2-8; paragraphs [0011] and [0035]-[0038]); wherein the at least one rail includes a pair of parallel rails, and wherein the at least one bearing includes at least two parallel bearings (see figures 2-8; paragraphs [0011] and [0035]-[0038]).
	It would be obvious to one of ordinary skill in the art before the invention to modify Rifkin’s gaming machine with hinges as taught by Phillips’ curved upper and lower displays for the purpose of having a gaming device with rails in the gaming device holding the displays. This yields the expected result of increasing the interest and satisfaction from using the gaming machine.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. The Applicant argued that Rifkin did not teach or describe a method including mounting…, the examiner disagrees. The examiner points out that paragraph [0005] explicitly discloses a method of a gaming machine include mounting 
“[0005] Another enhancement to gaming machines includes a top box being mounted to the base portion of a gaming machine”.
The examiner points out that this reference of Rifkin teaches and show the method of mounting the top part of the gaming machine to the bottom part. 
	The rejection is maintained.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715